Citation Nr: 0931808	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-20 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the legs and feet, claimed as due to exposure to Agent 
Orange.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1967 to January 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2006 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In September 
2006 correspondence, the Veteran requested a Travel Board 
hearing; in February 2008, he withdrew the hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In a November 2005 communication the Veteran indicated that 
he was seen (and had medication prescribed) for peripheral 
neuropathy (initially misdiagnosed as restless leg syndrome) 
at the Bonham VA Medical Center (MC); did not specify when 
this occurred.  Bonham VAMC records currently associated with 
the claims file do not show findings, treatment, diagnosis, 
or prescription of medication for either peripheral 
neuropathy or restless leg syndrome; consequently, records 
alleged to be pertinent appear to be outstanding.  VA 
treatment records are constructively of record (and must be 
secured).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify when he was seen (and had 
medication prescribed) for peripheral 
neuropathy (or related misdiagnosed 
disability) at the Bonham VAMC.  The RO 
should secure for association with the 
claims file copies of the complete 
clinical records of all VA 
treatment/evaluation the Veteran received 
for peripheral neuropathy and/or restless 
leg syndrome, specifically including 
records of treatment at Bonham VAMC on the 
dates the Veteran specifies.  If no such 
records are located, the Veteran should be 
so advised.  

2.  The RO should arrange for any further 
development suggested by the results of 
that ordered above.  The RO should then 
readjudicate the Veteran's claim of 
service connection for peripheral 
neuropathy.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

